381 U.S. 412 (1965)
AIR DISPATCH, INC., ET AL.
v.
UNITED STATES ET AL.
No. 1004.
Supreme Court of United States.
Decided June 1, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Arthur R. Littleton, Harold S. Shertz, Louis P. Haffer and Robert M. Beckman for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Robert W. Ginnane and Leonard S. Goodman for the United States et al.; Robert J. Corber, Drew L. Carraway, John S. Fessenden, Peter T. Beardsley, Richard R. Sigmon and Bryce Rea, Jr., for National Association of Motor Bus Owners et al.; and Russell S. Bernhard for Air Cargo, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.